DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.

Status of Claims
This action is in reply to the communications filed on 12/31/2020.  The Examiner notes claims 1 & 3-9 are currently pending and have been examined; claim 1 is currently amended, claim 3 is canceled without prejudice.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, & 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz (US 20090230369 A1) in view of Ploeger (US 6663082 A), hereinafter Kurtz & Ploeger, respectively.
Regarding claim 1 (Currently Amended),
Kurtz teaches a removal tool [Fig 1] comprising: 
…; 

a bend [18, 22, & 28] extending from the base and being offset relative to the base longitudinal axis [Fig 1];
a cover [¶23; 18, 22, & 28 are covered to prevent scratching] composed of a cover material [¶23; PVC] that circumferentially surrounds a fulcrum of the bend forming a covered bend portion [¶23; 18, 22, & 28 are covered forming a covered bend portion]; 
an extension [28] extending from the covered bend portion [Fig 1]; and
a pry [32] extending from the extension [Fig 1] and adapted to be disposed under an object to be lifted [Fig 4], 
wherein the bend is located a first direction away from the base longitudinal axis [Fig 1; 18 & 22 are bending away from 16 in a first direction], the pry is located a second direction away from the base longitudinal axis [Fig 1; 32 is located a second direction away from 16], and wherein the first direction is opposite the second direction [Fig 1].
Kurtz may not explicitly disclose a handle and the base extending from the handle or the extension and pry not being covered by the cover.
Kurtz may not explicitly disclose a handle and the base extending from the handle.
However Ploeger teaches a similar removal tool with a handle [10] and the base [14] extending from the handle [Fig 1-2 & 7; 14 extends from 10].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the removal tool as disclosed by Kurtz to have a handle and the base extending from the handle as disclosed by Ploeger. One of ordinary skill in the art would have been motivated to make this modification to have a more ergonomic grip for the user which would allow the user to apply more force for prying when necessary.
Kurtz may not explicitly disclose the extension and pry not being covered by the cover.
Ploeger further teaches the extension [24] and pry [20 & 22] not being covered [Fig 1-2; 20, 22, & 24 are not covered by 26] by the cover [26].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extension and pry as disclosed by Kurtz as modified to have them 
Regarding claim 2 (Canceled),
Regarding claim 3 (Canceled),
Regarding claim 4 (Original),
Kurtz as modified teaches the removal tool of claim 1, wherein the pry is a flat blade [Kurtz:  Fig 1-3; 32 is flat].
Regarding claim 8 (Previously Presented),
Kurtz as modified teaches the removal tool of claim 1, wherein the pry and the base are disposed at a 90 angle with respect to each other [Kurtz:  Fig 1, ¶20; 32 is 90 degrees with respect to 17 which is parallel to 16].
Regarding claim 9 (Previously Presented),
Kurtz as modified the removal tool of claim 1, wherein the handle has a handle cross-section [Ploeger:  Fig 1-2; 10 has a cross-section], and the base has a base cross-section [Kurtz:  Fig 1-3; 14 has a cross-section], wherein the handle cross-section is larger than the base cross-section [Ploeger:  Fig 1-2; 10 has a larger cross-section than 16 (i.e. the equivalent of 14 of Kurtz)].

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz in view of Ploeger further in view of Weber et al. (US 2018/0117752 A1), hereinafter Weber, respectively.
Regarding claim 5 (Original),
Kurtz as modified teaches the removal tool of claim 1,…
Kurtz as modified may not explicitly disclose wherein the pry is a needle point.
However Weber teaches a similar removal tool with different pry ends with the pry being a needle point [Fig 8, 9, & 37, ¶76].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pry as disclosed by Kurtz as modified to be a needle point as disclosed by Weber.  One of ordinary skill in the art would have been motivated to make this modification to have different working heads for different situations [Weber:  ¶76].
Regarding claim 6 (Original),
Kurtz as modified teaches the removal tool of claim 1,…
Kurtz as modified may not explicitly disclose a neck extending from the handle and receiving the base.
However Weber further teaches a neck extending from the handle and receiving the base [Fig 8, #96 extends from the #92 (i.e. handle equivalent) and receives #104 (i.e. base equivalent)].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the removal tool as disclosed by Kurtz as modified to have a neck extending from the handle and receiving the base as disclosed by Weber.  One of ordinary skill in the art would have been motivated to make this modification to have a system of replaceable heads [Weber:  ¶76].
Regarding claim 7 (Previously Presented),
Kurtz as modified teaches the removal tool of claim 6, wherein the neck includes internal threads [Weber:  ¶57, #24 can be a threaded coupling], the base includes corresponding external threads [Weber:  ¶78, the replaceable heads can have shapes to match #24 (i.e. have threads to engage #24)], and the base and neck are threadably coupled together [Weber:  ¶57 & ¶78, if #24 is a threaded coupling and the replaceable heads are shaped to match, they can threadably couple together].
Response to Arguments

35 U.S.C. 103 Rejection
Applicant's arguments, see Pages 4-7, filed 8/31/2020 have been fully considered but are moot in light of the new grounds of rejections, see above rejections for details. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can normally be reached on Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON R MCCONNELL/                                         /DAVID B. THOMAS/                Examiner, Art Unit 3723      			     Primary Examiner, AU 3723